     Case 1:19-cv-01215-NONE-SKO Document 23 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                 EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10

11

12 ADVANCED BIOTECH LLC., a California          Case No. 1:19-cv-01215-NONE-SKO
   limited liability company, and DALE
13 BARNES, a California individual,             ORDER ON JOINT STIPULATION TO
                                                FILE AMENDED COUNTERCLAIMS
14               Plaintiffs,
15                                              (Doc. 22)
           v.
16                                              Action Filed:   August 30, 2019
   BIOWORLD USA, INC., a California
17 corporation; DONALD DAMSCHEN, a
   California individual, and DIANE BARNES, a
18 California individual,

19
                  Defendants.
20

21

22

23

24

25

26
27

28


                  ORDER re JOINT STIPULATION TO FILE AMENDED COUNTERCLAIMS
     Case 1:19-cv-01215-NONE-SKO Document 23 Filed 12/01/20 Page 2 of 2


 1            On November 30, 2020, the parties filed a Joint Stipulation to File Amended Counterclaims.

 2 (Doc. 22.) Although the Court approves the parties’ stipulation as it relates to the filing of amended

 3 pleadings, for purposes of docket management, the operative pleadings must be filed on the docket

 4 separately. Thus, Defendant BioWorld USA, Inc. must file its First Amended Counterclaims—the

 5 Court will not deem it filed.

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1. Within two (2) days from the date of this order, Defendant BioWorld USA, Inc. shall file

 8 a First Amended Counterclaims conforming to the amended counterclaims filed as an attachment to

 9 the Defendants’ First Amended Answer (Doc. 21); and

10            2. Within fourteen (14) days from the filing of the First Amended Counterclaims, Plaintiffs

11 shall file a responsive pleading.

12

13 IT IS SO ORDERED.

14
     Dated:     December 1, 2020                                  /s/   Sheila K. Oberto            .
15                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
                       ORDER re JOINT STIPULATION TO FILE AMENDED COUNTERCLAIMS
